COBB, Judge.
Following the appellant’s conviction on the charge of aggravated child abuse, the trial court imposed a five-year sentence. As the state concedes, the scoresheet was apparently not considered and the sentence given was three cells above the recommended guidelines sentence of 12-30 months of incarceration or community control. Because the court did not provide written reasons for departure, the sentence is reversed and the case is remanded for reconsideration of the sentence below. Mims v. State, 508 So.2d 1343 (Fla. 5th DCA 1987).
REMANDED.
ORFINGER and COWART, JJ., concur.